Citation Nr: 0521733	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Waco, Texas

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability, to include pes planus, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from September 1986 
to September 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.  The veteran filed a 
notice of disagreement in February 2003, the RO issued a 
statement of the case in July 2003, and the veteran perfected 
his appeal in August 2003.

In May 2005, a hearing was held at the RO before the veterans 
law judge rendering the final determination in this claim, 
who was designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 

As detailed below, the claim for service connection for a 
bilateral foot disability, to include pes planus, is being 
reopened.  The claim (on the merits) for service connection 
for a bilateral foot disability, to include pes planus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  By a December 2001 rating decision, the RO denied service 
connection for bilateral foot pain and bilateral pes planus; 
the veteran did not appeal this rating decision.

2.  Evidence received since the December 2001 rating decision 
includes multiple outpatient records reflecting diagnoses of 
bilateral foot disabilities; this evidence was not considered 
previously, is so significant that it must be reviewed in 
connection with the claim for service connection, and raises 
a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  A December 2001 rating decision which denied service 
connection for bilateral foot pain and bilateral pes planus 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160, 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence having been presented 
concerning the claim for service connection for a bilateral 
foot disability, to include pes planus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a December 2001 rating decision, the RO denied service 
connection for bilateral foot pain and bilateral pes planus; 
the veteran was provided notice of that rating decision in 
December 2001, together with his rights regarding the appeal 
of an adverse decision.  However, he did not file a notice of 
disagreement and that rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103. 

By a December 2002 rating decision, the RO reopened the 
veteran's claim for service connection.  Nevertheless, the 
Board is not bound by the RO's findings and must itself 
determine whether new and material evidence has been 
received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The evidence obtained in connection with the attempt to 
reopen includes VA outpatient records dated subsequent to 
December 2001 which indicate medical assessments of plantar 
fasciitis (outpatient visits in July 2002 and August 2002), 
pes planus (July 2002 outpatient visit), and right heel pain 
(December 2003 outpatient visit).  These records were not 
considered previously, are so significant that they must be 
reviewed in connection with the current claim, and raise a 
reasonable possibility of substantiating the claim for 
service connection.  

The veteran has therefore presented new and material evidence 
to reopen the claim for service connection for a bilateral 
foot disability, to include pes planus.  Accordingly, the 
petition to reopen is granted and consideration may be given 
to the entire evidence of record without regard to any prior 
denials.  However, further evidentiary development is 
necessary into the now-reopened claim, and a thorough 
discussion of the application of the duties to notify and 
assist will be included in a subsequent decision (if the 
claim remains denied following remand).  

ORDER

The claim for service connection for a bilateral foot 
disability, to include pes planus, has been reopened, and to 
this extent the appeal is granted.

REMAND

The veteran was found to have mild, asymptomatic pes planus 
at his July 1986 enlistment examination (although he denied 
any history of foot trouble).  Pes planus was again noted at 
an October 1988 periodic examination.  At a June 1991 
outpatient visit, he complained of (in part) pain and 
cramping in his feet, and said it hurt to run.  No specific 
diagnosis was made at this visit, and no foot abnormalities 
or history were noted at the veteran's September 1991 
separation examination.  

As noted above, the veteran has been assessed as having a 
number of bilateral foot disabilities since service, 
including plantar fasciitis, pes planus, and right heel pain.  
A VA examination is necessary to determine whether the 
veteran has bilateral pes planus which is related to any 
worsening of the preexisting pes planus noted on entrance, 
and/or if he has any other bilateral foot disabiities which 
are related to service.  

Accordingly, the Board REMANDS this case for the following:

1.  Schedule a VA examination.  Ask the 
examiner to review the veteran's service 
medical records and conduct all necessary 
special studies or tests.  Ask the 
examiner to address the following: 

a.  Does the veteran have a current 
bilateral foot disability and, if 
so, what is the diagnosis(es)?

b.  If the veteran currently has 
bilateral pes planus, is it at least 
as likely as not (i.e., at least a 
50 percent probability) that this 
preexisting condition increased in 
severity during active duty?  If so, 
is it undebatable that the increase 
in severity was due to the natural 
progress of the condition?

c.  If the veteran has a bilateral 
foot disability other than pes 
planus, state whether it is at least 
as likely as not that this 
disability had its onset in service, 
was manifested within a year of 
discharge in September 1991, or is 
otherwise related to service.  

2.  Review the examination report and 
return for revision if it is inadequate.

3.  Thereafter, re-adjudicate the claim 
for service connection.  If it remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


